Citation Nr: 9909429	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-34 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than February 18, 
1996, for the assignment of a compensable evaluation for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1968.  

This matter originates from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied a compensable rating for 
bilateral hearing loss and an effective date earlier than 
February 18, 1996, for the assignment of a compensable rating 
for service-connected tinnitus.  The veteran appealed the 
denial of these claims to the Board of Veterans' Appeals 
(Board), which in May 1998 upheld the rating determinations.  
The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals, which is now known as the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in November 1998, the Court, pursuant to a 
joint motion for remand, dismissed the issue of entitlement 
to a compensable evaluation for bilateral hearing loss.  The 
Court also vacated and remanded for readjudication that part 
of the Board's decision that denied an earlier effective date 
for the assignment of a compensable evaluation for tinnitus.  
Copies the Court's Order and the joint motion in this matter 
have been placed in the claims file.  

When the case was returned to the Board, the Board in January 
1999 afforded the veteran an opportunity to submit additional 
evidence and argument in support of his appeal.  In a report 
of contact dated in February 1999 (VA Form 119), the veteran 
stated that he had nothing further to submit and requested 
that the Board proceed with disposition of his claim.  
Thereafter, in February 1999, the veteran's representative 
submitted additional argument in support of the claim for an 
earlier effective date for a compensable rating for tinnitus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal is of record.  

2.  The veteran's original claim for service connection for 
hearing loss was received on June 9, 1975; service connection 
for tinnitus was not claimed.  

3.  In July 1975, the veteran submitted a statement in 
support of his claim enclosing a statement from a private 
physician indicating that the veteran had a history of 
ringing in the ears of one year's duration following his 
exposure to acoustic trauma in service.  

4.  An August 1975 VA examination showed findings of 
tinnitus.  

5.  In a rating decision dated in September 1975, service 
connection was established for bilateral high frequency 
hearing loss and for tinnitus, and each disability was rated 
noncompensably disabling from June 9, 1975, the date of 
receipt of the veteran's original claim for VA compensation 
benefits.  

6.  In a letter dated in October 1975, the RO informed the 
veteran that his bilateral high frequency hearing loss had 
been service connected but that compensation was not payable 
because the disability was noncompensably disabling; tinnitus 
was not mentioned.  

7.  A claim for an increased evaluation for hearing loss, 
construed by the RO to include tinnitus, was received on 
February 18, 1997.  

8.  A rating decision dated in September 1997 assigned a 
10 percent rating for tinnitus, effective from February 18, 
1996, a year prior to the receipt of the veteran's reopened 
claim, based on a finding that the change in the law that 
became effective in March 1976, was liberalizing as to the 
veteran.  



CONCLUSION OF LAW

The criteria for an effective date earlier than February 18, 
1996, for the assignment of a compensable evaluation for 
service-connected tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.114 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran filed an original claim for 
VA compensation benefits on June 9, 1975, a number of years 
following his separation from service.  The claim was filed 
on VA Form 21-526 and was for service connection for hearing 
loss only; service connection for tinnitus was not claimed.  
In July 1975, the veteran submitted a statement in support of 
his claim enclosing a statement from a private physician 
indicating that the veteran had a history of ringing in the 
ears of one year's duration following his exposure to 
acoustic trauma in service.  The veteran, however, did not 
claim entitlement to service connection for tinnitus.  An 
August 1975 VA examination showed findings of tinnitus, 
apparently due to acoustic trauma.  In September 1975, the RO 
granted service connection for bilateral high frequency 
hearing loss and for tinnitus, and noncompensable evaluations 
were assigned for each disability, effective from the date of 
the receipt of the claim the previous June.  However, the 
written notification sent to the veteran in October 1975 
informed him only that service connection had been granted 
for bilateral high frequency hearing loss, which was found to 
be less than 10 percent disabling.  No mention was made of 
the grant of service connection for tinnitus or of the 
assignment of a noncompensable evaluation for tinnitus.  On 
February 18, 1997, the veteran filed an informal claim for a 
compensable rating for his service-connected hearing loss.  
The RO construed the claim to include a claim of entitlement 
to a compensable evaluation for tinnitus.  By a rating 
decision dated in September 1997, a 10 percent evaluation was 
granted for tinnitus, effective from February 18, 1996, based 
on a liberalizing change in the law that had taken effect in 
March 1976.  The RO informed the veteran of this rating 
determination in a letter dated in September 1997, which also 
enclosed a copy of the rating decision.  This was the first 
notification to the veteran of the grant of service 
connection for tinnitus and of the assignment of a 
noncompensable evaluation for that disability from June 1975 
until February 1996.  

It is contended by and on behalf of the veteran that, as he 
was never informed of the September 1975 rating decision with 
respect to tinnitus, the rating decision was not final as to 
that claim and that he is therefore entitled to a 10 percent 
evaluation retroactive to the effective date of the change in 
the law in March 1976.  

The joint motion for remand, which was granted by the Court's 
November 1998 Order, states that under current judicial 
precedent, the RO's failure to notify the veteran in 1975 
that he had been granted service connection and assigned a 
noncompensable evaluation for tinnitus "appears to have 
rendered the [September 1975 rating] decision nonfinal," 
citing Tablazon v. Brown, 8 Vet. App. 359, 361 (1995); 
Hauck v. Brown, 6 Vet. App. 518 (1994) (per curiam order).  
The joint motion further states that pursuant to the Court's 
decisions in Moffitt v. Brown, 10 Vet. App. 214, 224 (1997), 
and Mason v. Brown, 8 Vet. App. 44, 51 (1995), a claimant may 
be entitled to receive an earlier effective date if a prior 
RO decision is not final.  In order for a rating decision to 
become final, written notification to the claimant is 
required.  Best v. Brown, 10 Vet. App. 322, 325 (1997).  

It is undisputed that the veteran was not advised of the 1975 
rating determination regarding tinnitus until 1997.  However, 
it does not follow from this that an earlier effective date 
for the 10 percent rating for tinnitus is warranted.  The 
provisions of the rating schedule in effect at the time of 
the 1975 rating decision provided that tinnitus was to be 
rated as noncompensably disabling unless it was a symptom of 
brain disease due to trauma or cerebral arteriosclerosis.  
See 38 C.F.R. § 4.84b, Code 6260 (1975).  However, the rating 
schedule was amended in March 1976 to provide for a 
10 percent evaluation for persistent tinnitus as a symptom of 
acoustic trauma.  See 41 Fed. Reg. 11,291, 11,298 (1976).  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).  

However, the provisions of 38 U.S.C.A. § 5110(g) constitute 
an exception to 38 U.S.C.A. § 5110(a).  Section 5110(g) of 
title 38, United States Code, provides that, subject to the 
provisions of § 5101 of title 38, where compensation, 
dependency and indemnity compensation, or pension is awarded 
or increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  The date of administrative 
determination of entitlement is the date of the VA 
determination authorizing the benefit, here the September 
1997 rating decision.  McCay v. Brown, 106 F.3d 1577, 1580 
(Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.114, which implement 
38 U.S.C.A. § 5110(g), state in pertinent part:  

(a)  Effective date of award.  Where pension, compensation, 
or dependency and indemnity compensation is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary [of VA] or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  Where pension, compensation, or 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law or VA issue which became 
effective on or after the date of its enactment or issuance, 
in order for a claimant to be eligible for a retroactive 
payment under the provisions of this paragraph the evidence 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  The provisions 
of this paragraph are applicable to original and reopened 
claims as well as claims for increase.  

(1)  If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or VA 
issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.  

(2)  If a claim is reviewed on the initiative of VA more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of administrative determination of 
entitlement.  

(3)  If a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  See 
McCay v. Brown, 9 Vet. App. 183 (1996).  

In order for benefits to be paid or furnished to any 
individual under laws administered by VA, a specific claim in 
the form prescribed by the Secretary of Veterans Affairs must 
be filed.  38 U.S.C.A. § 5101(a) (West 1991).  See Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (§ 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid).  

The evidence of record shows that the veteran had persistent 
tinnitus due to acoustic trauma at the time that the rating 
schedule was amended to allow for a 10 percent rating for 
such condition.  The question arises whether the claim for 
service connection for hearing loss filed in 1975 may be 
regarded as a still open claim for a compensable rating for 
the service-connected tinnitus.  If so, then a retroactive 
award based on a still open claim for a compensable rating 
might well be warranted.  

However, a claim for increased compensation was not received 
until February 18, 1997.  Although VA erred in not properly 
notifying the veteran of the grant of service connection for 
tinnitus in September 1975, the fact remains that, in the 
absence of a claim for a compensable rating prior to February 
1997, there is no legal basis upon which to award a 
compensable rating for tinnitus earlier than a year prior to 
the receipt of the February 1997 claim.  See Gold v. Brown, 
7 Vet. App. 315, 320 (1995) (veteran who did not file 
dependency allowance application until 12 years after he 
first met the criteria pursuant to a new law could only 
obtain allowance no earlier than one year prior to date of 
application); Viglas v. Brown, 7 Vet. App. 1, 3-5 (1994) 
(§ 5110(g) was clearly intended to limit maximum amount of 
recoverable retroactive benefits to one year prior to the 
filing of an application).  Although it may seem unfair to 
require that the veteran have filed a claim for the increase 
of a benefit he did not know he had, it does not follow that 
had he known of the grant of service connection for tinnitus 
in 1975, he would have disputed the noncompensable evaluation 
assigned therefor or that he would have filed a claim for 
increase prior to February 1997.  He might have, or he might 
not have.  To say with absolute assurance that he would have 
filed a claim for a compensable evaluation for tinnitus had 
he known of the grant of service connection in 1975 is to 
engage in conjecture.  Such speculation may not be the basis 
for an award of benefits.  See 38 C.F.R. §§ 3.102, 4.3 
(1998).  It is notable that although the veteran was notified 
in 1975 of the grant of service connection for his bilateral 
high frequency hearing loss and of the noncompensable rating 
assigned for it, he did not disagree with that rating. Under 
the law as it existed at the time of the grant of service 
connection for tinnitus, the veteran was granted everything 
to which he was entitled.  That he was not so informed does 
not alter this fact.  

The Board observes that the United States Court of Appeals 
for the Federal Circuit has held that a veteran's notice of 
disagreement regarding the appropriate level of disability 
compensation for a condition is separate from a prior notice 
of disagreement regarding whether the condition was service 
connected; the issue of service connection and the issue of 
increased rating are separate and distinct elements of the 
claim for which separate notices of disagreement must be 
filed in order to initiate appellate consideration.  
Grantham v. Brown, 114 F.3d 1156, 1158-59 (1997).  But see 
Fenderson v. West, 12 Vet. App. 119 (1999) (finding a 
distinction between an original rating and an increased 
rating and noting that separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings, in original ratings).  

Indeed, to find that the veteran had an open claim for a 
compensable evaluation pending from the date of receipt of 
his original claim for service connection in June 1975 would 
be to do violence to the principle announced in Grantham that 
these are distinct and separately appealable issues.  For 
purposes of the applicability of 38 U.S.C.A. § 5110(g), it is 
clear that a specific claim on a form prescribed by the 
Secretary under § 5101(a) was of record as of June 9, 1975, 
but it is also clear that a claim for increase was not of 
record until February 1997.  The legislative history 
surrounding the enactment of 38 U.S.C.A. § 5110(g) was 
discussed by the Federal Circuit in McCay v. Brown, 106 F.3d 
at 1580-81.   It is clear from that Court's discussion that 
Congress made a distinction between an original claim filed 
on a form prescribed by the Secretary and a specific claim 
for a new benefit following a change in the law.  The statute 
was designed to address situations in which a previously 
denied benefit could be revisited on the RO's own initiative 
following a liberalizing change in the law that would permit 
allowance of the claim.  The statute was also designed to 
address those situations where it was not possible to 
identify potential beneficiaries administratively, in which 
case the filing of an application by the claimant was 
required.  In either case, the maximum allowable retroactive 
period of payment was not more than one year.  Id.  It is 
clear that the allowable retroactive period of payment was 
limited by Congress to one year as a matter of public policy.  
The restriction was a means of limiting the cost of 
retroactive payments in cases of potentially large fiscal 
exposure.  See Viglas v. Brown, 7 Vet. App. at 5.  This 
restriction on retroactive payments seems especially 
compelling in a case such as this where the initial grant of 
the benefit - service connection for tinnitus - was not 
predicated on a specific claim by the veteran himself for 
that specific disability.  Rather, the RO in 1975 construed 
the claim for service connection for hearing loss to include 
a claim for service connection for tinnitus, apparently on 
the basis of the history and examination findings before the 
rating board at that time.  

The Board is therefore of the opinion that the veteran did 
not have an open claim for a compensable rating for tinnitus 
pending at the time that the law was changed in March 1976 
and that the effective date assigned by the RO for a 
compensable evaluation of February 18, 1996, was the earliest 
date allowed by law.  It follows that the claim for an 
earlier effective date must be denied.  



ORDER

An effective date earlier than February 18, 1996, for the 
assignment of a compensable evaluation for tinnitus is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 
- 10 -


- 10 -


